*265ON REHEARING.
Thomas, J.
A rehearing was granted defendants -on plaintiff’s appeal which involved that part of the decree of the lower court requiring plaintiff to pay for Mrs. Sophia C. Owen $1,699.50.
In the original opinion we held that there was no ¡sufficient consideration to support any part of the note of $2,500, given by Louis H. Owen to his mother, but upon a re-examination of the evidence in connection with the question of law involved we are now satisfied we were wrong in this.
The evidence shows conclusively that Louis H. Owen bought the house and lot in Oswego, New York, on his own motion, but had it conveyed to his mother, who, at his instance, executed a bond in the sum of -$3,000, double the amount of the purchase money remaining unpaid, and a mortgage on the premises to secure it. She thus assumed at his request a personal •obligation to pay the debt of her son, the statute of New York authorizing her to so bind herself as to her •separate property to the same extent as if she were a feme sole, no suit to charge her separate estate being necessary. This obligation thus assumed Was a sufficient consideration to support the note to the extent of $1,500. Leake on Contracts, 628; 1 Chitty on Contracts, 64; Steele v. Steele, 23 Atl. Rep. (Md.) 959; Crosbie v. McDoual, 13 Ves. 148. And this is true whether the obligation is to pay for property bought for .and conveyed to the obligee or not.
Plaintiff concedes the correctness of the general ■doctrine that, where a person contracts to purchase property, in his own name, upon the promise of another to provide the money to pay for it, the consideration is ■sufficient to support the promise, but he denies its application to the facts of this case on two grounds: *266First, that there is no evidence whatever that Louis H. Owen gave the note in consideration of the purchase of the property by his mother, and, second, that no consideration passed to Louis for the delivery to his mother’ of the two $5,000 notes as collateral security for the-note of $2,500.
The first ground is not valid. Mrs. Owen assumed the $1,500 upon her son’s promise to furnish the money to pay it. Indeed, he contracted the debt himself. He bought the property before he notified his mother he intended to buy it. To all intents and purposes, the debt was his own, and at his request his mother undertook to pay it. According to the authorities above cited, the son entered into an obligation to his mother, which she could enforce at law, and, being legally bound to pay the debt, the note given to secure it was based on a sufficient consideration. The fact that the property was conveyed to the mother, and was intended as a gift to her, does not affect the consideration of his promise to pay the purchase money. She incurred a -legal liability on the represéntations and at the request of her son, and that is enough.
It is earnestly argued that she did not assume the obligation' at the request of her son and in reliance on his promise. In this we do not concur. This is a stronger case in favor of the mother than any of the cases cited above, in all of which the parties, standing in the relation the mother does here, made the purchase themselves in their own names upon the promise of' third persons to furnish the purchase money "or a part of it. Here the son bought the property, paid $500 in cash and told his mother to give the bond and mortgage, and he would furnish her the money to liquidate the debt. There is no question that she would not have entered into the engagement, if it had not been for her son — indeed, it had not occurred to her to buy the prop*267erfcy. He created the debt, and she, at his request, assumed to pay it.
Nor do we think the second ground tenable. If plaintiff was an innocent purchaser without notice of Mrs. Owen’s claim, the contention would be maintainable, but he is not. He knew when he accepted the deed that Mrs. Owen held the two notes of $5,000 to secure the note of $2,500, and he stands in the shoes of Louis H. Owen. His attitude towards this debt is precisely that of Louis H. Owen, and he can resist payment to the extent only that Louis H. Owen can.
That a pre-existing debt or obligation is a sufficient consideration for a mortgage as betiveen the parties, there is no question. 1 Jones on Mortgages [4 Ed.] sec. 458; 15 American & English Encyclopedia of Law, pp. 757-8, and notes. Louis H. Owen could not defend against the foreclosure of this mortgage against the $1,500 on the ground that no new consideration moved to him at the time he delivered the mortgage and notes to his mother, nor can plaintiff defend against it on that ground. As to this point, however, plaintiff’s predicament is precisely that of Sophia C. Owen, because the only consideration for the conveyance to him was a pre-existing debt.
As to the remaining $1,000 . of the note of $2,500 we still adhere to the conclusion reached in the original opinion that it was without consideration, and its payment could not be enforced against Louis H. Owen, and, consequently, cannot be enforced against plaintiff, the latter having stepped into the former’s shoes, and is entitled to be subrogated to all his rights.
The decree of the lower court is affirmed in all respects, and each party will be adjudged to pay one-half of the costs of these cross appeals.
All concur.